NOTE: This disposition is nonprecedential.


 United States Court of Appeals
     for the Federal Circuit
               ______________________

    UNITED STATES STEEL CORPORATION,
              Plaintiff-Appellant,

                        AND

          ARCELORMITTAL USA, LLC,
                 Plaintiff,

                        AND

             NUCOR CORPORATION,
                Plaintiff-Appellant,

                          v.

                 UNITED STATES,
                 Defendant-Appellee,

                        AND

    COMPANHIA SIDERURGICA NACIONAL,
            Defendant-Appellee,

                        AND

     NIPPON STEEL & SUMITOMO METAL
CORPORATION (formerly known as Nippon Steel
Corporation and Sumitomo Metal Industries, Ltd.),
JFE STEEL CORPORATION, KOBE STEEL, LTD.,
         AND NISSHIN STEEL CO., LTD.,
                  Defendants-Appellees.
                 ______________________

                  2012-1695, 2013-1020
                 ______________________

   Appeals from the United States Court of International
Trade in consolidated No. 11-CV-0228, Senior Judge
Nicholas Tsoucalas.
                ______________________

                      JUDGMENT
                 ______________________

    STEPHEN P. VAUGHN, Skadden, Arps, Slate, Meagher
& Flom, LLP, of Washington, DC, argued for plaintiff-
appellant United States Steel Corporation. With him on
the brief were JAMES C. HECHT, ROBERT E. LIGHTHIZER,
and STEPHEN J. NARKIN. Of counsel was JEFFREY D.
GERRISH.

    MAUREEN E. THORSON, Wiley Rein LLP, of Washing-
ton, DC, argued for plaintiff-appellant Nucor Corporation.
With her on the brief were ALAN H. PRICE and TIMOTHY C.
BRIGHTBILL.

    CHARLES A. ST. CHARLES, Attorney, Office of the Gen-
eral Counsel, United States International Trade Commis-
sion, of Washington, DC, argued for defendant-appellee
United States. With him on the brief were DOMINIC L.
BIANCHI, Acting General Counsel, and NEAL J. REYNOLDS,
Assistant General Counsel for Litigation. Of counsel was
MARC ALAN BERNSTEIN.

   J. CHRISTOPHER WOOD, Gibson, Dunn & Crutcher
LLP, of Washington, DC, argued for defendants-appellees
Nippon Steel & Sumitomo Metal Corporation, et al.
                                                      3



   CRAIG A. LEWIS and JONATHAN T. STOEL, Hogan
Lovells US LLP, of Washington, DC, for defendant-
appellee Companhia Siderurgica Nacional.

    MARK S. MCCONNELL, DEEN KAPLAN, and WESLEY V.
CARRINGTON, Hogan Lovells US LLP, of Washington, DC,
for Amicus Curiae Ford Motor Company.
                ______________________

THIS CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:



   PER CURIAM (LOURIE, PROST, and O’MALLEY, Circuit
Judges).
           AFFIRMED. See Fed. Cir. R. 36.

                      ENTERED BY ORDER OF THE COURT


January 15, 2014                  /s/ Daniel E. O’Toole
      Date                        Daniel E. O’Toole
                                  Clerk of Court